DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, US Patent No. 7,726,060.
Regarding claim 1, Jones discloses a rifle (figure 2) comprising: a frame (2); a barreled action (4 with barrel 8) connected to the frame and having a lug (10); a wedge (12/12’) operably connected to the frame and operably engaged to bias against the lug (11:55-12:57 for example); a fastener (32) connected to the wedge and operable to adjust the position of the wedge (11:55-12:57) and wherein the barreled action is perpendicular to the lug (figure 2 shows the lug and barreled action being perpendicular to one another)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen, US Patent No. 9,625,224.
Regarding claim 1, Olsen discloses a rifle (abstract) comprising: a frame (6); a barreled action (5) connected to the frame and having a lug (4); a wedge (105) operably connected to the frame and operably engaged to bias against the lug (2:61-3:42 for example); a fastener (7) connected to the wedge and operable to adjust the position of the wedge (2:61-3:42) and wherein the barreled action is perpendicular to the lug (figure 4 shows the lug 4 being perpendicular to the action 5)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al., hereafter Wood, US Patent No. 4,282,671.
Regarding claim 1, Wood discloses a rifle (abstract) comprising: a frame (9); a barreled action (3) connected to the frame and having a lug (1); a wedge (5) operably connected to the frame and operably engaged to bias against the lug (2:38-57 for example); a fastener (7) connected to the wedge and operable to adjust the position of the wedge (2:38-57) and wherein the barreled action is perpendicular to the lug (figures 1-3 show the lug 1 being perpendicular to the barreled action 3)



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joplin, US Patent No. 10,539,387.
Regarding claim 1, Joplin discloses a rifle (title) comprising: a frame (10; a barreled action (85) connected to the frame and having a lug (88); a wedge (60) operably connected to the frame and operably engaged to bias against the lug (9:32-49 for example); a fastener (68) connected to the wedge and operable to adjust the position of the wedge (9:32-49 for example) and wherein the barreled action is perpendicular to the lug (figures 14 and 15 show the lug 88 being perpendicular to the action 85)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds, US Patent No. 6,487,805.
Regarding claim 1, Reynolds discloses a rifle (15)comprising: a frame (20); a barreled action (50) connected to the frame and having a lug (56); a wedge (81a) operably connected to the frame and operably engaged to bias against the lug (5:51-65 for example; a fastener (32a) connected to the wedge and operable to adjust the position of the wedge (5:51-65 for example) and wherein the barreled action is perpendicular to the lug (figure 3 shows the lug 56 being perpendicular to the action)
Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments that the cited reference do not teach a barreled action being perpendicular to the lug, the Examiner disagrees. As stated in the rejections above, each of the references clearly disclose a lug which is perpendicular to the barreled action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DERRICK R MORGAN/Primary Examiner, Art Unit 3641